Title: To John Adams from James Warren, 12 October 1780
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston Octr. 12th: 1780
     
     My last two or three Letters were by Capt. Samson, who if he has not Shared the ill fate of some Others, must have been handed you long before this. Three Letters went by my Son. He had the Misfortune to be taken, and carried to Newfoundland, and I suppose the Letters went to the Bottom with a great Number of Others. In them I Endeavoured to give you as perticular an Account of our Affairs here at the time as I could. I have no Copies, and therefore cant recollect the Contents. You must therefore be Content with a short detail of matters as they now stand. The Papers we shall send you by this Opportunity will give you a general state of the Conduct of Military Matters from the loss of Charlestown to the defection and Treachery of Arnold, and the hanging of Major Andre. You will learn that the one has fled to New York, and the other been properly treated as a Spy, and that both of them deserved Infinitely more than they have or will suffer here. If Arnold’s Villany and Clintons meaness had succeeded it would have been a fatal Blow. As it is, it is hard to say which of the two has acted the most Infamous part, if one has betrayed his trust and his Country the Other has disgraced his Nation (if possible) and Mankind by stooping to a Measure that would mark a Savage with Eternal Infamy.
     Since the defeat of Genl. Gates in the South, in which the Enemy lost more than they got, our Affairs are Constantly Assumeing a Good Countenance there. Our Army is reEstablished there, have been Succesful in several Skirmishes, and I think the Militia there will soon be good Soldiers and learn to stand both the fire and the Bayonet of the Enemy. The Grand Army by drafts &c. are said to be in as good a Condition as to Numbers &c. as at any time. We have had great difficulties in supplying them with Provisions &c. They have sometimes suffered, but I hope the measures taken by the several States will prevent in future any difficulties from that quarter. They are Acting on the defensive, watching the Enemy, and they in their turn watching them. No Enterprize or great Strokes on either side, and every thing looks like an Inactive Campaign.
     The French Fleet and Army are shut up in Newport by a Superiour British Fleet. A reinforcement has been Expected all Summ. It is now time perhaps to dismiss all further Expectations of that kind, and to satisfy our selves with Speculations on some ill Management of matters somewhere. The Troops and Ships Arrived are said to be very fine, and I think if we are disappointed, they must be Mortifyed, to be reduced to a State of Inaction after Crossing the Atlantic with high Expectations must be Among the last Stages of Mortification to fine Officers of high Birth and distinction. With regard to ourselves, Penobscot is still in the hands of the Enemy who keep 4 or 500 Men there and some Armed Vessels. We keep on the Eastern Shore at different places about 600 Men to guard against their depredations. Some few Skirmishes have taken place but Nothing of Consequence.
     Our Coast has not been much Infested with British Ships, and Privateers this Season. The French Fleet keep the British Men of War pretty much Collected, and from that Circumstance only great Advantages have been derived to our Trade, and perhaps in a War which seems to be a Tryal whose Purse shall hold out longest the Advantage may be general. Britain has kept up a great Force to watch that Fleet and Army and Consequently have been at great Expence.
     Our Privateers have made many prizes and perticularly struck a great Stroke on the Quebec Fleet. Our Taxes are heavy, the People groan and pay them slowly, and complain of the Scarcity of Money, but Still it does not Appreciate. It stands at about 70 for one, and will be Uniformly Mysterious. A great deal of Silver is Circulateing. Bargains are almost as Common in hard as Paper Money. It is difficult to say where it all comes from, tho the French Fleet and Army Introduce a great deal.
     The New Government is the Principal Topic of Conversation. The General Court meets under the New Constitution the Week after next. Hancock is undoubtedly chosen Governor by A very great Majority. His Popularity is greater than ever. No Body was set in Competition with him but Mr. Bowdoin and he stood no Chance. Frequent and brilliant Entertainments strengthen his popularity, and whether it will End in Absolute Adoration, or in the Exhaustion of the Sources of profusion I cant say. He this Day feasts the French Minister (who came to Town last Evening) and the Council at the Castle. No Person has a Majority of Votes for a Liut. Governor. It is said Mr. Bowdoin has the greatest Number, and probably may be Chose by the two Houses. About 26 Senators are Chose by the several districts. Some whole Counties have made no Choice at all, Plymo. among the rest.
     The Continental Navy is reduced to four Ships and a Brigantine. The Trumbul and Dean with the Brigantine Saratoga are on a Cruize. The Confederacy is at Philadelphia, where she has lain 5 Months, and will not sail soon. The Alliance is here, and lays waiting for Money to fix her out, she came here in a distracted Situation. Landais behaves like a Madman, is Censured by a Court of Enquiry and suspended, to be tryed by a Court Martial. Barry is in Command of her. Officers and Men came here Cursing with bitterness the Managers of our Affairs in France. They have certainly been Abused by some Body or other. Your Trunk is not to be found on Board. If it came out it is lost. But as Docto. Winship in whose Care I understand it was left did not return in this Ship, perhaps he kept back the Trunk, and the sooner it is Enquired after the better. I have received but two short Letters from you, one by the Marquiss, the other by the Alliance. Do you treat all your Friends in this way, or am I the most neglected? As for the Affairs of Europe, we know but little more of them than of those in the Moon.
     I had the pleasure of some Acquaintance with Doct. Lee, and learnt some things from him, but few that are pleasing. He is gone to Philadelphia. The Delegates are new Chosen. Adams, Lovel, and Ward are at Congress. Gerry, Holton, and Partridge are at Home. One is yet wanted to Compleat the Number 7. Strong and Danielson have been Chosen and refused. Mrs. Adams shall be Informed of this Opportunity and will doubtless write you. It grows late, and as I dont recollect any thing further at present Conclude with Assurances of Friendship Yours Affectionately
     
      J Warren
     
     
      Octr. 16th. The Enemy have lately made some havock among our Privateers, and Mr. Knox is Arrived from England with a Load of Goods. I suppose under the Sanction of Doctr. Fs. Certificate.
     
    